CROCKETT, J.
— It is clear that the court had authority to amend the judgment entered on the 18th of June, 1868, so as to make it conform to the findings, and to the order of the court directing the judgment to be entered: Swain v. Naglee, 19 Cal. 127; Morrison v. Dapman, 3 Cal. 255; Hegeler v. Hinckell, 27 Cal. 492; Casement v. Ringgold, 28 Cal. 335; Leviston v. Swan, 33 Cal. 480; Atkins v. Sawyer, 1 Pick. (Mass.) 353. And I think it is equally clear that the judgment as amended and the relief granted thereby were within the issues, and were warranted by the pleadings. I am, therefore, of opinion that the judgment ought to be affirmed.
Ordered accordingly.
We concur: Wallace, J.; Rhodes, C. J.